207 F.Supp.2d 128 (2002)
Eric RODRIGUEZ, et al. Plaintiffs,
v.
George E. PATAKI, et al Defendants.
No. 02 CIV. 618.
United States District Court, S.D. New York.
May 13, 2002.

ORDER
BERMAN, District Judge.
This Order invites public comment (written and oral) on the Report, dated May 13, 2002, of the Honorable Frederick B. Lacey, Special Master appointed by the three-judge Court pursuant to an Order, dated April 26, 2002, including the Executive Summary of the same date, and the proposed redistricting plan for the State of New York, prepared and submitted by the Special Master along with his Report, dividing New York State into 29 congressional districts. The Report and the Plan may be found at the Southern District of New York website at www.nysd.uscourts.gov. Copies may be obtained at the offices of the Special Master, LeBoeuf, Lamb, Greene & MacRae, L.L.P., 125 West 55th Street, New York, New York 10019: Attention William Primps (tel: (212) 424-8000).
Written comments are to be filed on or before the close of business on Thursday, May 16, 2002, with the Clerk of Court, 500 Pearl Street, Rm. 120, New York, New York 10007. Courtesy copies should simultaneously be delivered to the chambers of Chief Judge Walker, 40 Centre Street, Rm. 2403, New York, New York 10007; Judge Koeltl, 500 Pearl Street, Rm. 1030, New York, New York 10007; and Judge Berman, 40 Centre Street, Rm. 201, New York, New York 10007.
The three-judge Court will convene on Monday, May 20, 2002 at 2 p.m. in Courtroom 1505 of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York 10007, for the purpose of hearing oral presentations from all interested persons with respect to the Report and/or the Plan submitted by the Special Master.